Title: Commission from Robert Dinwiddie, 30 October 1753
From: Dinwiddie, Robert
To: Washington, George

 

[Williamsburg, 30 October 1753]

Editorial Note The commission from Governor Dinwiddie to GW to investigate reports that French forces were encroaching on frontier territory claimed by Great Britain marks the beginning of GW’s military career. Although both France and Britain had long entertained vague ambitions in the Ohio country, it was not until the middle years of the eighteenth century that the two powers met headlong in a struggle for control of the area. Britain’s seaboard colonies had discovered the profits to be made from a vigorous trade with the Indians, and the Ohio country’s potential as a gateway to the West and the crown’s potential grant in 1749 of more than half a million acres in the Ohio Valley to members of the Ohio Company increased the interest of land speculators in Virginia and Pennsylvania in establishing British control of the area. France’s interest in the Ohio was also intensifying. With the expeditions of baron de Longueuil in 1739 and Pierre Joseph Céloron de Blainville in 1749, French statesmen realized the strategic importance of the Ohio as a link between Canada and the Mississippi. Both powers aspired to control the fur trade.
Until the early 1750s the rivalry had confined itself largely to Indian diplomacy, but upon his arrival in Canada in 1752 the new governor, Ange de Menneville, marquis de Duquesne (1702–1778), instituted a vigorous policy of expansion. In early 1753 Duquesne sent Pierre Paul de La Malgue, sieur de Marin (1692–1753), south from Montreal with a force of some 2,000 men and instructions to construct a chain of forts which would establish effective French occupation of the area. By May a fort was completed at Presque Isle portage and Marin began construction of a road south to a new post at Fort Le Boeuf. In spite of numerous obstacles, by midsummer a network of French military and trading posts was well on the way to completion.
British traders such as William Trent and George Croghan were alarmed and warned that not only were the French threatening British trade but Britain’s Indian allies were also wavering in their allegiance. Dinwiddie, a strong proponent of intercolonial unity in the face of the French advance, was in constant correspondence with other colonial governors concerning French encroachments. “I have sometime ago heard of their Robberies & Murders,” he wrote Pennsylvania governor James Hamilton, “& if they are allow’d a peaceable Settlemt on the Ohio, I think the Consequence will be attend’d with the Ruin of our Trade with the Indians & also in Time will be Destruction to all our Settlemts on the Continent; . . . And We further think it wou’d be absolutely necessary, for all the Colonies to join together,

in raising a proper Force to prevent the French settling on the Lands of the Ohio.” Dinwiddie also lost no time in reporting French activities on the Ohio to the Board of Trade. On 16 June 1753 he transmitted the latest reports of the French advance: “I hope you will think it necessary to prevent the French taking Possession of the Lands on the Ohio, so Contiguous to Our Settlements, or indeed in my private Opinion they ought to be prevented making any Settlements to the Westward of Our present Possessions.” The crown’s reply to Dinwiddie on 28 Aug. transmitted through the earl of Holderness, secretary of state, instructed the governor to investigate further the reports of the French invasion and, “if You shall find, that any Number of Persons, whether Indians, or Europeans, shall presume to erect any Fort or Forts within the Limits of Our Province of Virginia, . . . You are to require of Them peaceably to depart, and not to persist in such unlawfull Proceedings, & if, notwithstanding Your Admonitions, They do still endeavour to carry on any such unlawfull and unjustifiable Designs, We do hereby strictly charge, & command You, to drive them off by Force of Arms.”
Dinwideie received these instructions in mid-October and on 22 Oct. presented them to the council. At the council’s next meeting, 27 Oct., “the Governor acquainted the Board that George Washington Esqr Adjutant General for the Southern District, had offered himself to go properly commissioned to the Commandant of the French Forces, to learn by what Authority he presumes to make Incroachments on his Majesty’s Lands on the Ohio, who being approved of by the Council, his Honour proposed that a Committee might be appointed to form a Letter to the said Commandant, with a Commission Instructions and Passport for the said George Washington.” The committee, made up of Richard Corbin, Philip Ludwell, and William Fairfax, presented the documents to the council on 29 Oct., and on 31 Oct. the governor delivered the papers to GW in the council chamber together with £150 to defray his expenses. GW left Williamsburg the same day. At Wills Creek he met Christopher Gist, and with a small party he began the arduous journey to the French establishment at Fort Le Boeuf to deliver Dinwiddie’s letter to Jacques Le Gardeur, sieur de Saint-Pierre (1701–1755), commandant of the French forces in the Ohio country. GW’s party reached the fort on 11 Dec. 1753 and on 14 Dec. received Le Gardeur de Saint-Pierre’s unaccommodating reply to Dinwiddie’s communications. Two days later he left for home. GW found the journey to the fort and the return trip “as fatiguing a Journey as it is possible to conceive, rendered so by excessive bad Weather: From the first Day of December ’till the 15th. there was but one Day, but what it rain’d or snow’d incessantly & throughout

the whole Journey we met with nothing but one continued Series of cold wet Weather.” GW reached Belvoir on 11 Jan. 1754, “where I stop’d one Day to take necessary rest; and then set out for, & arrived at Williamsburg, the 16th. & waited upon His Honour the Governor with the Letter I had brought from the French Commandant, & to give an Account of the Proceedures of my Journey.”
Upon his arrival in Williamsburg, GW presented his journal of the trip to Dinwiddie, and the governor immediately ordered its publication. GW’s verbal accounts of his mission were presented to the council and House of Burgesses and, together with a copy of the journal, his map of the frontier, and his plan of Fort Le Boeuf, were forwarded by the governor to the Board of Trade. The journal was also published in various colonial newspapers. On 21 Feb. the House of Burgesses voted the sum of £50 to GW “to testify our Approbation of his Proceedings on his Journey to the Ohio.”
 

[Williamsburg, 30 October 1753]

The Honble Robert Dinwiddie Esqr. Governor & Commander in Chief of the Colony & Dominion of Virginia[.] Chancellor & Vice Admiral of the same.
To George Washington Esqr. One of the Adjutants Genl of the Troops & Forces in the Colony of Virginia.
I reposing especial Trust & Confidence in the Ability Conduct, & Fidelity, of You the said George Washington have appointed You my express Messenger, And You are hereby authoriz’d & impower’d to proceed hence with all convenient & possible Dispatch, to that Part, or Place, on the River Ohio, where the French have lately erected a Fort, or Forts, or where the Commandant of the French Forces resides, in order to deliver my Letter & Message to Him; & after waiting not exceeding one Week for an Answer, You are to take Your Leave & return immediately back.
To this Commission I have set my Hand, & caus’d the Great Seal of this Dominion to be affix’d, at the City of Williamsburg, the Seat of my Government. this Thirtieth Day of October in the twenty seventh Year of the Reign of His Majesty George the Second King of Great Britain &ca Annoque Domini 1753.
